In an action, inter alia, to declare invalid the respondents’ practice of not providing continuation of payments for day care services when an administrative fair hearing is requested after an initial determination to discontinue such benefits, the appeals are from two orders of the Supreme Court, Westchester County, both entered January 24, 1977, (1) the first of which granted a motion to dismiss the complaint for failure to state a cause of action and (2) the second of which dismissed as moot plaintiffs’ motion, inter alia, to compel the respondent State commissioner to submit to an oral examination. Orders affirmed, without costs or disbursements. Although we affirm, we note that under the applicable law the Department of Social Services had no right to discontinue day care services pending an eligibility hearing. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.